DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 11/17/2021 with traverse of Group I, claims 1-15 for further examination. Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 09/04/2020 & 06/07/2021 are being considered by the examiner.
References lined-through were not considered as an English abstract or translation has not been provided.

Claim Objections
4.	Claims 2-15 are objected to because of the following informalities: Examiner respectfully contends that the preamble language “A system...” is incorrect claim terminology for a dependent claim because the system recited in each dependent claim is not a new or different system than is recited in independent claim 1. Reciting “A system” in the dependent claims brings into question whether or not the same system is 

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “web conveying device” in claims 1 & 15; “web deflecting device” in claims 1 & 6-7; “adhesive control device” in claims 1 & 4-5
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 1-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	As regards to claim 1, lines 7, 11 & 12-13 recite “a moving web”, however line 1 previously recites “a moving web”. Thus, it is unclear whether the same moving web is being referenced in lines 7, 11 & 13 or additional moving webs. For examination 
As regards to	 claim 1, lines 11-12 recite the limitation “the deflecting device”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the deflecting device” as “the web deflecting device” recited in line 7 and referenced as “the web deflecting device” in claims 6-7. To correct this problem, amend lines 11-12 to recite “the web deflecting device”.
As regards to claim 2, lines 2-3 recite “a moving web”, however claim 1, line 1 previously recites “a moving web”. Thus, it is unclear whether the same moving web is being referenced in lines 2-3 or additional moving webs. For examination purposes, examiner is interpreting “a moving web” in lines 2-3 as “the moving web”. To correct this problem, amend lines 2-3 to recite “the moving web”. 
As regards to claim 5, line 2 recites “a moving web”, however claim 1, line 1 previously recites “a moving web”. Thus, it is unclear whether the same moving web is being referenced in line 2 or additional moving webs. For examination purposes, examiner is interpreting “a moving web” in line 2 as “the moving web”. To correct this problem, amend line 2 to recite “the moving web”.
As regards to claim 6, line 2 recites “a moving web”, however claim 1, line 1 previously recites “a moving web”. Thus, it is unclear whether the same moving web is being referenced in line 2 or additional moving webs. For examination purposes, 
As regards to claim 7, line 2 recites “a moving web”, however claim 1, line 1 previously recites “a moving web”. Thus, it is unclear whether the same moving web is being referenced in line 2 or additional moving webs. For examination purposes, examiner is interpreting “a moving web” in line 2 as “the moving web”. To correct this problem, amend line 2 to recite “the moving web”.
As regards to claim 8, line 2 recites “a moving web”, however claim 1, line 1 previously recites “a moving web”. Thus, it is unclear whether the same moving web is being referenced in line 2 or additional moving webs. For examination purposes, examiner is interpreting “a moving web” in line 2 as “the moving web”. To correct this problem, amend line 2 to recite “the moving web”.
As regards to	 claim 10, lines 1-2 recite the limitation “the deflecting device”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the deflecting device” as “the web deflecting device” recited in line 7 and referenced as “the web deflecting device” in claims 6-7. To correct this problem, amend lines 1-2 to recite “the web deflecting device”.
As regards to claim 10, line 2 recites “a moving web”, however claim 1, line 1 previously recites “a moving web”. Thus, it is unclear whether the same moving web is being referenced in line 2 or additional moving webs. For examination purposes, 
As regards to	 claim 12, line 1 recites the limitation “the deflecting device”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the deflecting device” as “the web deflecting device” recited in line 7 and referenced as “the web deflecting device” in claims 6-7. To correct this problem, amend line 1 to recite “the web deflecting device”.
As regards to	 claim 13, line 1 recites the limitation “the deflecting device”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the deflecting device” as “the web deflecting device” recited in line 7 and referenced as “the web deflecting device” in claims 6-7. To correct this problem, amend line 1 to recite “the web deflecting device”.
As regards to	 claim 14, line 1 recites the limitation “the deflecting device”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the deflecting device” as “the web deflecting device” recited in line 7 and referenced as “the web deflecting device” in claims 6-7. To correct this problem, amend line 1 to recite “the web deflecting device”.
As regards to claim 14, line 2 recites “a moving web”, however claim 1, line 1 previously recites “a moving web”. Thus, it is unclear whether the same moving web is being referenced in line 2 or additional moving webs. For examination purposes, 
As regards to claim 15, line 2 recites “a web”, however claim 1, line 4 previously recites “a web”. Thus, it is unclear whether the same web is being referenced in line 2 or additional webs. For examination purposes, examiner is interpreting “a web” in line 2 as “the web”. To correct this problem, amend line 2 to recite “the web”.
Claims 2-15 are rejected at least based on their dependency from claim 1.

Claim Rejections
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
9.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1-2, 4-9, 12 & 14-15 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by McIntyre et al. (US 4,371,571 A) hereinafter McIntyre.

a nozzle head 7 in fluid communication with an adhesive supply line 1 (col 2, ln 23-col 3, ln 29; fig 1-2; clm 1); 
a web conveying device (web 5 support bars 9 + direct machine drive S) for conveying a web 5 of material, the web conveying device (web 5 support bars 9 + direct machine drive S) being configured to convey the web 5 of material adjacent to the nozzle head 7 without contacting the nozzle head 7 (col 1, ln 23-col 2, ln 10; col 2, ln 23-col 3, ln 29; fig 1-2; clm 1); 
a web deflecting device (bumper roll 8 + bumper roll drive means) that periodically causes the moving web 5 of material being conveyed by the web conveying device (web 5 support bars 9 + direct machine drive S) to engage the web 5 with a shearing edge 11' of the nozzle head 7 for a period of time (col 2, ln 23-col 3, ln 29; fig 1-2; clm 1); 
an adhesive control device (implicit of the web being drawn past the nozzle and dispensing the adhesive via a pump in a controlled manner) in communication with the nozzle head 7 that controls a flow of adhesive through the nozzle head 7, the adhesive control device (implicit of the web being drawn past the nozzle and dispensing the adhesive via a pump in a controlled manner) being configured to control the flow of adhesive through the nozzle head 7 in relation to contact of the moving web 5 with the nozzle head 7 caused by the web deflecting device (bumper roll 8 + bumper roll drive means) such that flow of adhesive through the nozzle head 7 occurs prior to contact with the moving web 5 of material (implicit of drawing a web of material-to-be-coated 
As regards to claim 2, McIntyre discloses an adhesive applicator system (abs; fig 1-3), wherein the nozzle head 7 includes a plurality of closely spaced orifices 7' for depositing a plurality of parallel and vertical adhesive streaks onto the moving web 5 of material (col 1, ln 23-col 2, ln 10; col 2, ln 23-col 3, ln 29; fig 1-2; clm 1). 
As regards to claim 4, McIntyre discloses an adhesive applicator system (abs; fig 1-3), wherein the adhesive control device (implicit of the web being drawn past the nozzle and dispensing the adhesive via a pump in a controlled manner) is configured to enable and disable flow of adhesive through the nozzle head 7 prior to the moving web 5 of material contacting the nozzle head 7 (implicit of drawing a web of material-to-be-coated longitudinally through a predetermined region in juxtaposition to the orifices of the nozzles simultaneously to receive therefrom a corresponding plurality of closely spaced beads of adhesive upon the web, i.e. the adhesive must begin to flow into the beginning of the nozzle head 7 and through the nozzle head 7 (as the nozzle head passage is long and thus will take time for adhesive to flow from the beginning to end/opening to contact the web simultaneously) prior to contact with the moving web 5 of material) (col 1, ln 23-col 2, ln 10; col 2, ln 23-col 3, ln 29; fig 1-2; clm 1). 

As regards to claim 6, McIntyre discloses an adhesive applicator system (abs; fig 1-3), wherein the web deflecting device (bumper roll 8 + bumper roll drive means) 
As regards to claim 7, McIntyre discloses an adhesive applicator system (abs; fig 1-3), wherein the web deflecting device (bumper roll 8 + bumper roll drive means) is configured to move the nozzle head 7 into contact with the moving web 5 of material (col 1, ln 23-col 2, ln 10; col 2, ln 23-col 3, ln 29; fig 1-2; clm 1). 
As regards to claim 8, McIntyre discloses an adhesive applicator system (abs; fig 1-3), wherein the deflecting cam corner is attached to a rotating bumper roll 8 positioned adjacent to the moving web 5 of material, the deflecting cam corner projecting from a surface of the rotating bumper roll 8 (col 1, ln 23-col 2, ln 10; col 2, ln 23-col 3, ln 29; fig 1-2; clm 1). 
Regarding claim 9, the recitation “moves at a speed that is faster”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over McIntyre since McIntyre meets all the structural elements of the claim and is capable of moving the deflecting cam corner at a speed that is faster than a speed of the web of material contacting the deflecting cam corner, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 9, McIntyre discloses an adhesive applicator system (abs; fig 1-3), wherein the rotating bumper roll 8 is configured to rotate at a speed such that a web 5 contacting surface of the deflecting cam corner is capable of moving at a speed that is faster than a speed of the web 5 of material contacting the deflecting cam corner (col 1, ln 23-col 2, ln 10; col 2, ln 23-col 3, ln 29; fig 1-2; clm 1). 
As regards to claim 12, McIntyre discloses an adhesive applicator system (abs; fig 1-3), wherein the web deflecting device (bumper roll 8 + bumper roll drive means) is positioned downstream from the nozzle head 7 (col 1, ln 23-col 2, ln 10; col 2, ln 23-col 3, ln 29; fig 1-2; clm 1). 

Regarding claim 15, the recitation “at a speed of at least 400 m/min”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over McIntyre since McIntyre meets all the structural elements of the claim and is capable of moving the web of material at a speed of at least 400 m/min, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 15, McIntyre discloses an adhesive applicator system (abs; fig 1-3), wherein the web conveying device (web 5 support bars 9 + direct machine drive S) is capable of moving the web 5 of material at a speed of at least 400 m/min (col 1, ln 23-col 2, ln 10; col 2, ln 23-col 3, ln 29; fig 1-2; clm 1). 

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 3, 10-11 & 13 rejected under 35 U.S.C. 103 as being unpatentable over McIntyre as applied to claim 1 above. 
As regards to claim 3, McIntyre discloses an adhesive applicator system (abs; fig 1-3), wherein the nozzle head 7 includes a plurality (two or more) of closely spaced orifices 7' for depositing a plurality of parallel and vertical adhesive streaks onto the moving web 5 of material (col 1, ln 23-col 2, ln 10; col 2, ln 23-col 3, ln 29; fig 1-2; clm mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 1 93 USPQ 8.
As regards to claim 10, McIntyre discloses an adhesive applicator system (abs; fig 1-3), wherein the web deflecting device (bumper roll 8 + bumper roll drive means) causes the moving web 5 of material to contact the nozzle head 7 in a manner such that the web 5 forms a maximum exit angle with the nozzle head 7 (see fig 1-2) in relation to a horizontal plane that is perpendicular to an exit port on the nozzle head 7 (see fig 1-2) (col 1, ln 23-col 2, ln 10; col 2, ln 23-col 3, ln 29; fig 1-2; clm 1), however McIntyre does not disclose the maximum exit angle being from 5° to 30°. Although McIntyre does not explicitly disclose the claimed maximum exit angle, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of McIntyre to have the maximum exit angle recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way as the maximum exit angle (relative dimension) is considered engineering aspects of an apparatus, not problems or In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As regards to claim 11, McIntyre discloses an adhesive applicator system (abs; fig 1-3), wherein the exit angle changes from a minimum exit angle to the maximum exit angle while the web 5 of material is in contact with the nozzle head 7 (see fig 1-2) (col 1, ln 23-col 2, ln 10; col 2, ln 23-col 3, ln 29; fig 1-2; clm 1). 
As regards to claim 13, McIntyre discloses an adhesive applicator system (abs; fig 1-3), wherein the web deflecting device (bumper roll 8 + bumper roll drive means) is positioned downstream from the nozzle head 7 (col 1, ln 23-col 2, ln 10; col 2, ln 23-col 3, ln 29; fig 1-2; clm 1), however McIntyre does not disclose upstream. Although the McIntyre does not explicitly disclose the claimed web deflecting device upstream position, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of McIntyre to have the web deflecting device upstream position recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way as McIntyre teaches it is downstream (see fig 1-3), thus positioning it upstream would have been an obvious rearrangement to one having ordinary skill in the art since “the particular placement of structural components was held to be an obvious matter of design choice.” In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717